Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions (Response to Paper Filed)
Claims 4, 9, 14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Election of Species I (Figs. 1-4) in the action of 8/9/22 was made without traverse in the reply filed on 10/7/22.  Unelected species II includes Figs. 5 and 6, and unelected species III includes Figs. 7 and 8.
Note that though the Applicant’s election stated that claims 1-8, 10-13, 15, 16, and 18-20 are encompassed by elected species I, claim 4 is not so encompassed.
Claim 4 recites “wherein at least a portion of the central portion of the shielding pattern overlaps at least a portion of the plurality of turns of the coil portion.”  This recites a feature of Figs. 7 and 8, and therefore of species III.  Consequently, claim 4 has also been withdrawn from further consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure has been considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities: “insualting” should be “insulating”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102 as being anticipated by US Pat Pub 2017/0092413 (“Matsunaga”).
Claim 1 is rejected as anticipated by Matsunaga.  Claim 1 recites, and Matsunaga teaches:
A coil component (Matsunaga, Fig. 10), comprising:
a support substrate (horizontal slice/sheet of 11 which includes 60E) including a through-hole disposed therein (Fig. 11, space in center of 60E);
a body (10E) including the support substrate embedded therein, and having a core (Fig. 11, center) disposed in the through-hole of the support substrate;
a coil portion (2) disposed on the support substrate, embedded in the body, and having a plurality of turns with reference to the core as an axis (Z) on the support substrate; and
a shielding pattern (60E) disposed between an internal wall of the support substrate, by which the through-hole is defined, and the core (central portion of 60E is disposed along internal wall of horizonal slice of 11 (i.e., core is disposed within center of annular portion of 60E)).
Claim 2 is rejected as anticipated by Matsunaga.  Claim 2 recites, and Matsunaga teaches:
The coil component of claim 1 (see above), wherein the shielding pattern includes:
a central portion (Fig. 11, 60E, annular portion) disposed between the internal wall of the support substrate and the core (central portion of 60E is disposed along internal wall of horizonal slice of 11 (i.e., core is disposed within center of annular portion of 60E)); and
a connection portion (Fig. 11, 60E, left or right horizontal portion) extending from the central portion to a surface of the body.
Claim 3 is rejected as anticipated by Matsunaga.  Claim 3 recites, and Matsunaga teaches:
The coil component of claim 2 (see above), wherein the central portion of the shielding pattern is disposed along the internal wall of the support substrate as a closed loop in the through-hole (central portion of 60E is disposed along internal wall of horizonal slice of 11 (i.e., core is disposed within center of annular portion of 60E)).
Claim 6 is rejected as anticipated by Matsunaga.  Claim 6 recites, and Matsunaga teaches:
The coil component of claim 1 (see above), wherein the coil portion and the shielding pattern are not electrically connected to each other (see Figs. 10 and 11, 60E not connected with 2 (coil)).
Claim 7 is rejected as anticipated by Matsunaga.  Claim 7 recites, and Matsunaga teaches:
The coil component of claim 1 (see above), wherein a thickness of the shielding pattern is substantially the same as a thickness of the support substrate in a direction in which the coil portion is disposed on the support substrate (thickness of 60E same as thickness of horizontal slice of 11 which includes 60E).
Claim 8 is rejected as anticipated by Matsunaga.  Claim 8 recites, and Matsunaga teaches:
The coil component of claim 1 (see above), further comprising: an insulating layer disposed between the support substrate and the coil portion (horizontal slice of 11 between 60E and 2; para. 59 (“the insulating layers include non-magnetic sheets 11a. The non-magnetic body 11 is formed of a resin material, a glass material or a glass ceramic material, for example.”)), and extending onto a first surface of the shielding pattern connected to one side surface of the shielding pattern which opposes the internal wall of the support substrate (horizontal slice of 11 between 60E and 2 extends onto a top surface 60E, and the top surface is connected to the interior side surface of 60E).
Claim 11 is rejected as anticipated by Matsunaga.  Claim 11 recites, and Matsunaga teaches:
The coil component of claim 8 (see above),
wherein the coil portion (2) includes a first coil pattern (2 above 60E) and a second coil pattern (2 below 60E) disposed on a first surface and a second surface of the support substrate opposing each other, respectively, and
wherein the insulating layer includes:
a first insulating layer (slice of 11 above 60E and below 2) disposed between the first surface of the support substrate and the first coil pattern and extending to the first surface of the shielding pattern (slice of 11 above 60E and below 2 extends onto a top surface 60E, and the top surface is connected to the interior side surface of 60E); and
a second insulating layer (slice of 11 below 60E and above 2) disposed between the second surface of the support substrate and the second coil pattern and extending to a second surface of the shielding pattern opposing the first surface of the shielding pattern (slice of 11 below 60E and above 2 extends onto a bottom surface of 60E, and the bottom surface is connected to the interior side surface of 60E).
Claim 13 is rejected as anticipated by Matsunaga.  Claim 13 recites, and Matsunaga teaches:
A coil component (Matsunaga, Fig. 10), comprising:
a support substrate (horizontal slice/sheet of 11 which includes 60E) including a through-hole disposed in a central portion thereof (Fig. 11, space in center of 60E);
a coil portion (2) disposed on the support substrate;
a shielding pattern (60E) disposed along an internal wall of the support substrate by which the through-hole is defined (central portion of 60E is disposed along internal wall of horizonal slice of 11 (i.e., core is disposed within center of annular portion of 60E));
an insulating layer disposed between the support substrate and the coil portion (horizontal slice of 11 between 60E and 2; para. 59 (“the insulating layers include non-magnetic sheets 11a. The non-magnetic body 11 is formed of a resin material, a glass material or a glass ceramic material, for example.”)), and extending to at least a portion of a surface of the shielding pattern (horizontal slice of 11 between 60E and 2 extends onto a top surface 60E, and the top surface is connected to the interior side surface of 60E); and
a body (10E) including the support substrate, the coil portion, the shielding pattern, and the insulating layer, wherein a portion of the body is disposed in a remaining space of the through-hole in which the shielding pattern is disposed (Fig. 11, center).
Claim 15 is rejected as anticipated by Matsunaga.  Claim 15 recites, and Matsunaga teaches:
The coil component of claim 13 (see above), wherein the coil portion (2) includes a plurality of turns with reference to the portion of the body disposed in the through-hole as an axis (Z).
Claim 16 is rejected as anticipated by Matsunaga.  Claim 16 recites, and Matsunaga teaches:
The coil component of claim 13 (see above), wherein the shielding pattern includes:
a central portion (Fig. 11, 60E, annular portion) disposed between the internal wall of the support substrate and the portion of the body disposed in the through-hole (central portion of 60E is disposed along an internal wall of horizontal slice of 11 (i.e., core is disposed within center of annular portion of 60E)); and
a connection portion (Fig. 11, 60E, left or right horizontal portion) extending from the central portion to an external surface of the body.
Claim 19 is rejected as anticipated by Matsunaga.  Claim 19 recites, and Matsunaga teaches:
A coil component (Matsunaga, Fig. 10), comprising:
a support substrate (horizontal slice/sheet of 11 which includes 60E) including a through-hole disposed therein (Fig. 11, space in center of 60E);
a body (10E) including the support substrate embedded therein, and having a core disposed in the through-hole of the support substrate (Fig. 11, center);
a coil portion(2)  disposed on the support substrate and embedded in the body;
a shielding pattern (60E) disposed between an internal wall of the support substrate, by which the through-hole is defined, and the core (central portion of 60E is disposed along internal wall of horizontal slice of 11 (i.e., core is disposed within center of annular portion of 60E));
first and second external electrodes disposed on both end surfaces of the body and connected to opposing ends of the coil portion (Fig. 1, two of 41-44); and
a third external electrode disposed on an external surface of the body and spaced apart from the first and second external electrodes (Fig. 1, 51 or 52),
wherein the shielding pattern extends and penetrates the support substrate to be exposed to the external surface of the body and connected to the third external electrode (Fig. 11, 60E, left or right horizontal portion).
Claim 20 is rejected as anticipated by Matsunaga.  Claim 20 recites, and Matsunaga teaches:
The coil component of claim 19 (see above), wherein the external surface of the body is a side surface of the body connecting the both end surfaces of the body (side surface 115 connecting end surfaces 116 and 118), and a portion of the support substrate protrudes from a main portion of the support substrate, on which the coil portion is disposed, to be exposed to the third external electrode through the side surface of the body (a portion of the horizontal slice/sheet of 11 which includes 60E extends to a side surface and is exposed to electrodes 51 or 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of US Pat Pub 2014/0292469 (“Cha”).
Claim 5 is rejected as obvious over Matsunaga in view of Cha.  Claim 20 recites, and Matsunaga teaches:
The coil component of claim 1 (see above), wherein the shielding pattern includes: a seed layer disposed along the internal wall of the support substrate; and a plating layer disposed on the seed layer.
Matsunaga does not explicitly teach:
wherein the shielding pattern includes: a seed layer disposed along the internal wall of the support substrate; and a plating layer disposed on the seed layer.
However, Cha, in analogous art, teaches:
wherein the shielding pattern includes: a seed layer disposed along the internal wall of the support substrate; and a plating layer disposed on the seed layer (Para. 0049, “In the plating … any one of a subtractive method, an additive method, a semi-additive method, and a modified semi-additive method may be used. Therefore, although not shown in the accompanying drawings, a seed layer for performing pre-processing such as electroplating may be present … according to a plating method.”).
Though Matsunaga describes (as an example, explicitly) that printing may be employed to deposit the shielding pattern (para. 82), a person having ordinary skill in the art would understand that many different and well known deposition methods are possible and interchangeable, including seed and plating layer deposition as described by Cha.  See also MPEP 2143.I.B (simple substitution of one known element for another to obtain predictable results).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of US Pat Pub 2019/0311831 (“Yeo”).
Claim 10 is rejected as obvious over Matsunaga in view of Yeo.  Claim 10 recites, and Matsunaga teaches:
The coil component of claim 8 (see above), further comprising: an insulating film disposed along surfaces of the coil portion and the insulating layer, and extending to a region between the shielding pattern and the core.
Matsunaga does not explicitly teach:
further comprising: an insulating film disposed along surfaces of the coil portion and the insulating layer, and extending to a region between the shielding pattern and the core.
However, Yeo, in analogous art, teaches:
further comprising: an insulating film disposed along surfaces of the coil portion and the insulating layer, and extending to a region between the shielding pattern and the core (Yeo, para. 51, “The insulating film 600 may be formed along surfaces of the first coil pattern 210, the internal insulating layer 500, and the second coil pattern 220. The insulating film 600 may be formed in order to protect and insulate the respective coil patterns 210 and 220[.]”).
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the insulating film of Yeo with the device of Matsunaga in order to “protect and insulate the respective coil patterns” as described by Yeo.
Claim 12 is rejected as obvious over Matsunaga in view of Yeo.  Claim 12 recites, and Matsunaga teaches:
The coil component of claim 11 (see above), further comprising: a via penetrating the support substrate, the first insulating layer, and the second insulating layer to connect the first coil pattern to the second coil pattern, and spaced apart from the shielding pattern.
Matsunaga does not explicitly teach:
further comprising: a via penetrating the support substrate, the first insulating layer, and the second insulating layer to connect the first coil pattern to the second coil pattern, and spaced apart from the shielding pattern.
However, Yeo, in analogous art, teaches:
further comprising: a via penetrating the support substrate, the first insulating layer, and the second insulating layer to connect the first coil pattern to the second coil pattern, and spaced apart from the shielding pattern (Yeo, paras. 35 and 38, “The coil part 200 may include a first coil pattern 210, a second coil pattern 220, and a via (not illustrated).”,” The via may penetrate through the internal insulating layer 500 so as to electrically connect the first and second coil patterns 210 and 220 to each other, thereby coming in contact with each of the first and second coil patterns 210 and 220.  As a result, the coil part 200 applied to the present exemplary embodiment may be formed as a single coil generating a magnetic field in the thickness (T) direction of the body 100.”).
A person having ordinary skill in the art would have been motivated by the effective filing date of the instant application to combine the via of Yeo with the device of Matsunaga in order to “form a single coil” from two coils on opposite sides of a substrate as described by Yeo.
Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest “wherein an entire portion of the central portion of the shielding pattern is disposed closer to a center axis of the body than the plurality of turns of the coil portion.”
Conclusion
The following prior art is made of record (though not relied upon), and is considered pertinent to applicant's disclosure: US 2017/0063322; US 2017/0040101; US 2003/0188886; and US 10,111,330.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SARLES whose telephone number is 571-272-9089. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached at 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.S./Examiner, Art Unit 2837                                                                                                                                                                                                        




/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837